Citation Nr: 0840368	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-08 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
nasopharyngitis or nose hemorrhage.

2.  Entitlement to service connection for chronic tropical 
skin disease of both lower extremities.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 2004 and September 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2008.  A transcript of that 
hearing is of record.  At this hearing, the veteran withdrew 
his application reopen a claim of service connection for 
brain damage.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The veteran does not have residuals of nasopharyngitis or 
nose hemorrhage that are related to his military service.

2.  The veteran does not have a chronic tropical skin disease 
of both lower extremities that is related to his military 
service.

3.  The veteran has PTSD that is attributable to his military 
service.




CONCLUSIONS OF LAW

1.  The veteran does not have residuals of nasopharyngitis or 
nose hemorrhage that are the result of disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).

2.  The veteran does not have a chronic tropical skin 
disability of his lower extremities that is the result of 
disease or injury incurred in or aggravated during active 
military service; nor may a skin disability be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2008).

3.  The veteran has PTSD that is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2004, March 2006, and August 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) and supplemental statements of the case (SSOCs) 
reporting the results of its reviews of the issues and the 
text of the relevant portions of the VA regulations.  The 
veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained what it could 
of the veteran's service medical records (SMRs), and VA 
medical records.  A report from the National Personnel 
Records Center (NPRC) indicates that the veteran's service 
medical records (SMRs) were among those thought to have been 
destroyed in a 1973 fire at NPRC.  When records in government 
custody are lost or destroyed, VA has a heightened duty to 
consider the benefit-of-the-doubt doctrine, to assist the 
claimant in developing the claim, and to explain its 
decision.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  In 
terms of whether or not the veteran should have been afforded 
a VA examination for his nasal and skin disabilities, the 
Board notes that VA is not required to provide a medical 
examination to a claimant as part of the duty to assist if 
the record does not already contain evidence of an in-service 
event, injury, or disease.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004); Wells v. Principi, 326 F.3d 1381 (2003) 
(Board under no obligation to obtain a medical opinion when 
there is no competent evidence that the veteran's disability 
or symptoms were service related).  In this case, as will be 
explained below, the record does not include information 
indicating that a current chronic disease involving the 
veteran's nose is etiologically related to service.  There is 
also no evidence of record suggesting that the one instance 
of a rash found in 2007 represents a tropical skin disease 
process which began during service.  The Board therefore 
finds that a VA examination was not required, and no duty to 
assist was unmet.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service incurrence or aggravation is 
presumed if a chronic disability as defined by 38 C.F.R. 
§ 3.309(a) is manifested to a compensable degree within a 
year of the veteran's separation from qualifying military 
service.  This includes certain tropical diseases.  38 C.F.R. 
§ 3.307, 3.309.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
In other words, the evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.

Nasopharyngitis or Nose Hemorrhage

The veteran contends that his current nasal problems are 
related to his in-service diagnosis of nasopharyngitis.  
Additionally, the veteran also reported an in-service 
incident in New Guinea in 1944 which involved an explosion in 
his face on the field range; and also recalled a nasal 
hemorrhage during service.  He asserts that his current nasal 
difficulties are etiologically related to both of these in-
service incidents, and/or the in-service diagnosis of 
nasopharyngitis.

Here, the service medical records contain a December 1943 
entry noting that the veteran was admitted for an acute, 
catarrhal, case of nasopharyngitis (an inflammation of the 
nasal passages of the upper part of the pharynx, which occurs 
in the common cold and is attributed to viruses.)  Current 
outpatient treatment records dated from September 1999 
through March 2006 diagnose the veteran with sinusitis and 
allergic rhinitis.  (See October 2003 and September 2005 
entries diagnosing the veteran with sinusitis; and July 2005 
and May 2006 entries diagnosing the veteran with allergic 
rhinitis, and noting complaints of chronic nasal congestion 
and runny nose, which the examiner felt was due to chronic 
bronchitis or a sinus disease).  Although there is evidence 
of current nasal disabilities-sinusitis, and allergic 
rhinitis, the treatment records do not contain a current 
diagnosis of nasopharyngitis, which is the specific 
disability claimed by the veteran.  Further, the record does 
not show evidence of continuity of symptomatology of the 
veteran's nasopharyngitis since his initial diagnosis in 1943 
to the present.  Specifically, although the veteran was 
diagnosed with nasopharyngitis in 1943, it was noted to be an 
"acute" problem at that point in time, and there is no 
medical evidence of record which suggests that this 1943 
symptom was anything other than an acute and transitory 
illness.  A VA general medical examination dated in March 
1991, noted that the nose was normal, and the first post-
service indication in the record of any disability involving 
the nose is not until an October 2003 diagnosis of chronic 
sinusitis, which by definition is not a disability of the 
nose.  Lastly, the record does not contain medical evidence 
demonstrating that the in-service acute diagnosis of 
nasopharyngitis is a part of the same disease process, or 
associated with the veteran's currently diagnosed sinusitis 
and rhinitis; nor does the record document any problem as a 
result of the in-service explosion which injured the 
veteran's nose.  In sum, without evidence of currently 
diagnosed nasopharyngitis, in addition to, no evidence of 
continuity of symptomatology, or an opinion relating the 
currently diagnosed sinusitis or rhinitis to the in-service 
diagnosis of nasopharyngitis, or to the in-service injury to 
the nose, the Board finds that service connection for 
nasopharyngitis or nasal hemorrhage is not warranted.   

Skin disability

The veteran contends that he has a current chronic tropical 
skin disease on his bilateral lower extremities resulting 
from his time spent in the tropical climates of New Guinea, 
and Luzon in the Philippines while serving during WWII.  He 
asserts that the hot, damp weather in New Guinea led to the 
development of his skin disease, and that the current rash on 
his back is the same type of rash that he experienced while 
in the military.  As noted above, although some of the 
service medical records are available for evaluation, a large 
portion was lost in the 1973 fire at NPRC.

Here, the only evidence of a current skin problem is a 
January 2007 entry in the outpatient treatment records noting 
that the veteran complained of a rash over his entire body, 
head, back, and legs bilaterally.  There is no evidence of 
continuity of symptomatology of any type of skin disability, 
as the only documented evidence of any skin problem after 
service is the January 2007 entry noting a rash.  
Specifically, there is no indication in the current treatment 
reports of an ongoing skin disability, and in fact, a VA 
general medical examination dated in March 1991, noted that 
the veteran's skin was normal.  Even assuming that the 
veteran experienced a skin rash in service, there has been no 
continuity of symptomatology since discharge, as the first, 
and only indication of any type of skin disability was not 
until the 2007 notation of a rash, even though the record 
contains voluminous treatment reports dated from September 
1999 through March 2006, July 2007 through September 2007, 
and January 2008 through July 2008, documenting several other 
disabilities.  

In summary, although the record shows one instance of a rash 
in 2007, there is no indication that this current rash is 
etiologically related to service in the 1940s, and there is 
no medical evidence attributing the current rash to any in-
service tropical disease process.  

Regarding establishing service connection on a presumptive 
basis, certain tropical diseases, or diseases specific to 
former prisoners of war, may be presumed to have been 
incurred or aggravated during service when manifested to a 
compensable degree within certain periods of time following 
separation from qualifying military service.  38 C.F.R. 
§§ 3.307, 3.309(b).  Here, the veteran has not been diagnosed 
with a tropical disease, and as such, in the absence of a 
current tropical disease diagnosis, it cannot be said that 
there is evidence of a tropical skin disease, manifesting to 
a compensable degree following service.

In conclusion, because there is no evidence of a current 
tropical skin disease (although as noted above, there is one 
indication of a rash), in addition to no evidence of 
continuity of symptomatology of any type of skin disability 
from service until the present time, and no nexus opinion 
connecting any current rash to service, the Board finds that 
service connection for a chronic tropical skin disease is not 
warranted.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
the claims of service connection for residuals of 
nasopharyngitis or nose hemorrhage or a chronic tropical skin 
disability of the lower extremities.

PTSD

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(f).  However, where VA determines that the 
veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2007); Cohen v. Brown, 10 Vet. App. 128 (1997).  
Evidence denoting participation in combat can include award 
of decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.

In this case, although the record on its face does not 
demonstrate that the veteran engaged in combat with the 
enemy, and therefore his lay testimony by itself will not be 
enough to establish the occurrence of the alleged stressor; 
the Board finds that the veteran's stressor has been 
independently verified by the Joint Services Records Research 
Center (JSRRC).  Specifically, a JSRRC document dated in July 
2007, noted that the veteran claimed as his stressor an 
incident where an ammunition storage area was blown up by the 
Japanese just after the invasion in the time frame of June to 
July 1944, while he was performing his duties as a 
warehouseman, unloading ships and supplies.  This report 
noted that the veteran's service personnel records indicated 
that he was assigned to the 92nd Quartermaster Railhead 
Company, as a warehouseman, in Luzon, Philippines from June 
14, 1944, until January 19, 1946.  The report stated that 
further research, through the use of ibilio.org indicated 
that on October 10 and 28th, there were enemy actions taken 
against Luzon, which involved the destruction of one 
ammunition dump.  The report determined that the veteran's 
personnel records showed that he was stationed at Luzon at 
the time of the incident, and more likely than not was 
exposed to combat through this incident.  As such, the JSRRC 
report concluded that the veteran's stressor was verified.

In addition, the record contains evidence of a PTSD diagnosis 
in accordance with 38 C.F.R. § 4.125(a).  Specifically, a 
June 2005 psychology consult by L.B., a clinical 
psychologist, found that the veteran satisfied the criterion 
for combat related PTSD.  She noted that the veteran 
exhibited anxiety and distress when recalling his time spent 
in New Guinea and the Philippines during WWII, noting that 
the veteran had dreams several times a week, and thought 
about the war all the time.  The examiner noted that the 
veteran avoided crowds of people, and his daughter noted that 
he startled easily, and did not get expressive about his 
feelings.  Based on the information obtained in the 
examination, Dr. B. determined that the veteran satisfied 
criterion A and B easily, noting that he avoided crowds and 
separated himself from others, and noted that although he did 
not avoid his own thoughts, he avoided reminders of war in 
the media, and so he satisfied criterion C.  Regarding 
criterion D, hypervigilance, the examiner found that although 
the veteran did not startle easily, he felt edgy and had 
difficulty concentrating and sleeping, and therefore, she 
determined that this criterion was satisfied.

Further, a progress note dated in July 2008 by K.M., M.D., 
the staff psychiatrist, rendered an Axis I diagnosis of PTSD, 
noting that the veteran's PTSD symptoms were chronic and 
stated that his WWII experiences more likely than not were 
the cause of his ongoing PTSD symptoms.  Specifically, Dr. M. 
explained that the veteran had intrusive and distressing 
thoughts and recollections, and obsessive thoughts, ever 
since the events in the Philippines.  Dr. M. noted that the 
veteran tried to avoid things that reminded him of the events 
during service, and noted that the veteran had difficulty 
with irritability and bouts of anger related to his trauma in 
the war.  In view of the foregoing, Dr. M. determined that 
the veteran met the criteria for combat related PTSD from 
WWII, noting that the veteran's WWII participation in combat 
zones had been previously documented, and that this July 2008 
assessment should be taken as confirmation that the veteran 
did have combat related PTSD.

Here, both Dr. B. and Dr. M., diagnosed the veteran with PTSD 
in accordance with DSM-IV, with both examiners specifically 
attributing his current PTSD symptoms to stressors which 
occurred in the Philippines and New Guinea during WWII, 
presumably including the ammunition dump incident.  This 
stressor has been independently verified by JSSRC.

In sum, the veteran has satisfied all three prongs of service 
connection for PTSD.  He has a valid diagnosis in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that his claimed 
in-service stressor occurred.  As such, the Board finds that 
service connection for PTSD is warranted.




ORDER

Entitlement to service connection for residuals of 
nasopharyngitis or nose hemorrhage is denied.

Entitlement to service connection for chronic tropical skin 
disease of both lower extremities is denied.

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


